DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.   Applicants’ response and amendment   of 2/24/2022 are acknowledged. Claim 42, has been canceled.  
Status of Claims
3.      Claims 22, 24-28, 30-33 and 40-41   are pending in this application. Claim 42, has been canceled.  Claims 1-21, 23 29 and 34-39 have canceled by previous amendments. 
Rejection Moot
Claim Rejections - 35 USC § 112
.
4.        Rejection of claim 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is moot in view of cancelation of said claim.
Double Patenting Rejections Moot
5.     Rejection of claim 42 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 31-44 of co-pending Application No. 17051509 is moot in view of cancelation of said claim.
6.    Rejection of claim 42 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 30-41 of co-pending Application No. 17051180 is moot in view of cancelation of said claim. 
Double Patenting Rejections Withdrawn
7.     Rejection of claims 22, 24-28, 30-33 and 40-41 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 31-44 of co-pending Application No. 17051509 is withdrawn in view of applicants’ arguments.
8.    Rejection of claims 22, 24-28, 30-33 and 40-41 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 30-41 of co-pending Application No. 17051180 is withdrawn in view of applicants’ arguments. 
Applicants’ Arguments
9.    Applicants’ arguments, filed 2/24/2022, with respect to non-statutory double patenting have been fully considered and are persuasive.  The on the ground of non-statutory double patenting as being un-patentable over co-pending Applications No. 17051509 and Application No. 17051180 have been withdrawn. 
Applicants argue:
        Claims 22, 24-48, 30-33 and 40-41 stand provisionally rejected on the ground of non-statutory obviousness-type double patenting as being allegedly unpatentable over certain claims co pending Application Nos. 17/051,180 and 17/051,509. Applicant respectfully traverses these rejections.
       According to M.P.E.P. § 1490 VI(D)(2), “[I]f a provisional non-statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date...compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent... (emphasis added).” As the present application has an effective filing date earlier than either of the reference applications, the Examiner should withdraw the “double patenting” rejection in the present case and allow the application to issue, there being no other rejection remaining in the application.
Allowable Subject Matter
10.    Claims 22, 24-28, 30-33 and 40-41 are allowed, renumbered 1-12 respectively.
The following is an examiner’s statement of reasons for allowance: 
The claims are free of prior art. The claims are drawn to:
        A method for inducing oral tolerance, and/or treating, or reducing the risk of allergy in a subject, comprising administering to the subject a composition comprising:
(i) 10° — 10% cfu, per g dry weight of the composition, of a probiotic Bifidobacterium breve, and
(ii) 2 to 10 distinct beta-lactoglobulin-derived peptides comprising an amino acid sequence consisting of 14 to 25 consecutive amino acids from amino acid nos. 13 to 48 of the beta-lactoglobulin protein represented by SEQ ID No:1
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JANA A HINES/Primary Examiner, Art Unit 1645